 

STOCK CANCELLATION/RETURN TO TREASURY AGREEMENT

 

THIS STOCK CANCELLATION/RETURN TO TREASURY AGREEMENT (this “Agreement”) is made
as of September 25, 2016, by and between mCig, Inc., a Nevada corporation
(“mCig”) and Paul Rosenberg, a Virginia resident, (the “Holder”, collectively
the “Parties”).

 


RECITALS

 

1. Holder holds an aggregate of 21,000,000 shares of mCig Series A Preferred
Stock, par value $0.0001 per share (the “Stock”).

 

2. Holder desires to cancel/return 5,000,000 Series A Preferred Stock in
exchange for cash consideration from mCig of Five Hundred Dollars ($500) to be
paid to Holder in cash upon closing (the “Consideration”).

 


AGREEMENT



NOW THEREFORE, in consideration of the foregoing and the covenants and
agreements contained in this Agreement, the parties agree as follows:

 

1. Cancellation of Stock. Effective as of the date of this Agreement, Holder
relinquishes all right, title and interest in and to the Options, which are
hereby canceled, retired, terminated and void.

 

2. Acknowledgment of Consideration. The Holder acknowledges that the
Consideration to be received is in full consideration of the cancellation and/or
retirement of the Stock.

 

3. Surrender of Stock. Holder agrees that as a condition to the receipt of the
Consideration, Holder will surrender to mCig the original Stock Certificates
issued and applicable to 5,000,000 shares of Series A Preferred Stock.

 

4. Representations, Warranties and Covenants of Holder. Holder represents,
warrants and covenants as follows:

 

(a) Holder has full power and authority to enter into, executive, deliver and
perform Holder’s obligations under this Agreement, to make the representations,
warranties and covenants in this Agreement and to perform Holder’s obligations
under this Agreement.

 

(b) All Stock owned by Holder are free and clear of any rights of first refusal,
co-sale rights, security interests, liens, pledges, claims, options, charges or
other encumbrances.

 

(c) Holder agrees to execute and deliver any additional documents reasonably
necessary or desirable, in the determination of mCig, to carry out the purposes
and intent of this Agreement.

 

 

__________           __________

  Holder                       MCIG 

 

­

--------------------------------------------------------------------------------

 

5. Representations, Warranties and Covenants of mCig. mCig represents, warrants
and covenants as follows:

 

(a) mCig agrees to honor all consulting agreements with Rosenberg currently in
place and will not terminate any such agreements, without paying the full amount
to be collected under the original terms of the agreements.

 

(b) mCig agrees that Paul Rosenberg will remain its Chief Executive Officer and
President for a period of two (2) years, unless Mr. Rosenberg voluntarily
resigns his post.

 

(c) mCig agrees that in the event the Five Hundred Dollars ($500) of
consideration is not paid in full as agreed herewith, mCig will reissue to the
Holder Fifty Million Shares of Common Stock that will be registered and free
trading.

 

6. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the internal laws of the State of Nevada without regard to
its principles of conflicts of laws.

 

7. Successors and Assigns. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective executors, heirs, legal representatives, successors and permitted
assigns.

 

8. Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts shall together constitute but one and the
same instrument. A telecopy or facsimile transmission of a signed counterpart of
this Agreement shall be sufficient to bind the party or parties whose
signature(s) appear(s) thereon.



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

Holder

mCig, Inc.

 

By: /s/ Paul Rosenberg

 

By: /s/ Michael W.Hawkins

 

Paul Rosenberg

Michael W. Hawkins

 

Chief Financial Officer



 

 

2

 

 

 

­